Citation Nr: 1640871	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  07-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for left arm brachial plexopathy.  

2.  Entitlement to a rating higher than 20 percent for residuals of a splenectomy. 

3.  Entitlement to a rating higher than 10 percent for hypothyroidism. 

4.  Entitlement to an initial compensable rating for erectile dysfunction. 

5.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected Hodgkin's lymphoma and hypothyroidism. 

6.  Entitlement to service connection for neurological impairment of the bilateral upper extremities, claimed as peripheral neuropathy, to include as secondary to service-connected Hodgkin's lymphoma. 

7.  Entitlement to service connection for neurological impairment of the bilateral lower extremities, claimed as peripheral neuropathy, to include as secondary to service-connected Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of
the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland,
California.  In a July 2005 rating decision, the RO denied the Veteran's claim for
service connection for hemorrhoids manifested by constipation, including as
secondary to his service-connected Hodgkin's lymphoma disability.  In a
December 2005 rating decision, the RO granted his claim for service connection
for erectile dysfunction, with sterility, and assigned an initial 0 percent rating (i.e., noncompensable) retroactively effective from September 17, 2002.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Notably, on account of the erectile dysfunction, that decision also established entitlement to special monthly compensation (SMC) because of loss of use of a creative organ, also retroactively effective from September 17, 2002. 

A March 2007 RO rating decision granted the Veteran's claim for service connection for left arm brachial plexopathy and assigned an initial 10 percent rating retroactively effective from September 21, 2006.  He appealed for a higher initial rating.  See again Fenderson, 12 Vet. App. at 125-26.  And in a June 2007 statement of the case (SOC), the RO increased the rating for the left arm brachial plexopathy disability from 10 to 40 percent.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  That March 2007 rating decision also denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to the service-connected Hodgkin's Lymphoma disability. 

In a March 2008 rating decision, the RO denied the Veteran's claims for ratings higher than 20 percent for the post-operative residuals of his splenectomy and 10 percent for his hypothyroidism. 

The Board also sees that, during the pendency of this appeal, in a June 2007 rating decision the RO granted the Veteran's claim for a total disability rating based on individual unemployability (TDIU), retroactively effective from November 25, 2006. 

The Veteran testified at a hearing at the RO in October 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is included in the claims file, so it is of record. 

This case was previously before the Board in January 2011 when it was remanded for additional development by the agency of original jurisdiction (AOJ), to include obtaining relevant records from the Social Security Administration (SSA), and to send the Veteran a SOC concerning claims for entitlement to service connection for asthma and headaches based on the Veteran's notice of disagreement (NOD) with an April 2010 rating decision denying the claims.  An SOC addressing the asthma and headache claims was properly mailed to the Veteran in November 2015, but a substantive appeal has not been received from the Veteran perfecting the appeal of these two claims.  Thus, the appeal has not been perfected and the Veteran has not indicated that he wishes to pursue it.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for entitlement to service connection for asthma and headaches are not currently before the Board.  

The Board also noted in its January 2011 remand that some claims initially appealed have been withdrawn. 38 C.F.R. § 20.204 (2015).  In particular, the Veteran submitted a written request in October 2010 to withdraw his claims for (1) service connection for posttraumatic stress disorder (PTSD), (2) a rating higher than 10 percent for his service-connected hearing loss, and (3) a compensable rating for his Hodgkin's lymphoma.  Accordingly, these claims are not before the Board.  

The issues of entitlement to increased ratings for left arm brachial plexopathy, residuals of a splenectomy, and entitlement to service connection for hemorrhoids and neurological impairment of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism manifests fatigability and constipation without mental sluggishness.

2.  The Veteran's erectile dysfunction is not manifested by any deformity of the genitalia.

3.  Neurological impairment of the bilateral lower extremities, currently diagnosed as neurogenic claudication, was not present during the Veteran's service or until years after it had concluded and is not related to or the result of any incident of his service such as herbicide exposure or caused or being permanently exacerbated by a service-connected disability, in particular Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypothyroidism have not been met during the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7903 (2015).

2.  The criteria for a compensable rating for erectile dysfunction have not been met during the pendency of this claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.31, 4.115b, Diagnostic Codes 7521, 7522.

3.  The Veteran's neurological impairment of the bilateral lower extremities was not directly incurred in or aggravated by his active military service, may not be presumed to have been, and is not secondarily related either, meaning proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran was provided this required notice in December 2006 and June 2007 letters.  Id; see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

To satisfy this additional obligation, VA has obtained all records of treatment reported by the Veteran, including records of VA and private treatment and records from the SSA.  He was also provided multiple VA examinations assessing the severity of his service-connected disabilities and claimed peripheral neuropathy.  

The Board also finds that VA has complied with the January 2011 remand orders of the Board.  In response to the remand, the Veteran's SSA records were obtained and associated with the claims file.  The Veteran was also provided a SOC in November 2015 with respect to the claims for entitlement to service connection for asthma and headaches, but, as noted above, the appeals were not perfected.  The claims currently on appeal were readjudicated in a March 2016 SSOC.  Therefore, VA has complied with the remand orders of the Board and has fully complied with its duties to notify and assist the Veteran.  


Increased Ratings Claims

VA has adopted a Schedule for Rating Disabilities to evaluate the severity of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.  

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).





Hypothyroidism

Service connection for hypothyroidism was awarded in a March 2004 rating decision with an initial 10 percent evaluation assigned effective September 17, 2003.  An earlier effective date of September 17, 2002 for the award of service connection was granted in a July 2005 rating decision.  The Veteran contends that a higher rating is warranted as his hypothyroidism requires the highest dosage of hormone replacement medication and he feels fatigued and experiences constipation. 

The Veteran's hypothyroidism is currently rated as 10 percent disabling under Diagnostic Code 7903.  This diagnostic code provides for a 10 percent rating for hypothyroidism with fatigability, or; continuous medication is required for control.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119.

The Board finds that the Veteran's hypothyroidism most nearly approximates the criteria associated with the current 10 percent evaluation.  The Veteran has required continuous medication for his condition throughout the claims period, but treatment records only document one instance, in March 2012 at the VA Medical Center, when the dosage was increased due to complaints of sluggishness.  A VA examiner who physically examined the Veteran and reviewed his records in November 2007 found that the Veteran was chemically euthyroid (had normal hormonal levels) and had no symptoms of myxedema such as weight gain, mental dullness, or a sensitivity to cold.  The Veteran also had no gland abnormalities, diabetes, endocrinological problems, or other similar complications and there were no current or documented complaints of mental sluggishness, constipation, weakness, chills, fatigue, or weight loss.  In essence, the examiner found that while the Veteran's hyperthyroidism was active, it was treated and controlled with medication.  

VA treatment records contain similar findings as the Veteran consistently denied experiencing cold intolerance, constipation, and mental dullness during routine examinations.  He was treated for post-operative constipation in March 2016 after undergoing right shoulder replacement surgery, but there is no other documented incidents of constipation in the relevant medical records.  In August 2016, the Veteran reported being "bothered" by constipation, but no specific treatment for constipation was rendered or recommended.  The Board has considered the Veteran's testimony that he manifests fatigue and constipation due to hypothyroidism, but as these symptoms have been largely controlled with over-the-counter treatment and have very rarely required medical intervention, they are not of sufficient severity to warrant an increased rating.  The Board also notes that there are no complaints or findings of mental sluggishness in the medical or lay evidence.  

In light of the above, the Board finds that a rating in excess of 10 percent for hypothyroidism is not warranted at any time during the claims period.  The Veteran's hypothyroidism is controlled with continuous medication resulting in normal hormonal levels and requiring only one adjustment in March 2012.  The Veteran's reports of fatigue and constipation are competent and credible, but these manifestations of the service-connected disability are of mild severity and do not require medical intervention.  The Veteran has also not reported them to his health care providers except on very rare occasions.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has determined that the doctrine of reasonable doubt is not applicable to because the preponderance of the evidence is against the claim for a rating in excess of 10 percent for hypothyroidism, to include on the basis of staged ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Erectile Dysfunction

Entitlement to service connection for erectile dysfunction with sterility related to service-connected Hodgkin's lymphoma was granted in a December 2005 rating decision.  An initial noncompensable evaluation was assigned effective September 17, 2002, the date of receipt by VA of the Veteran's claim for service connection.  The Veteran contends that a compensable rating is warranted for erectile dysfunction as the condition has been present for many years and affects his relationship with his wife.  

After review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's erectile dysfunction.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction in itself.  Instead, such impairment is compensated by SMC at the statutory rate for loss of use of a creative organ in 38 U.S.C. § 1114 (k).  The December 2005 rating decision granted service connection for erectile dysfunction as well as entitlement to SMC for loss of use of a creative organ.  A separate compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  The RO found no such pathology and rated the erectile dysfunction by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522, which provides a 20 percent rating for loss of erectile power coupled with an identifiable deformity of the penis.  See 38 C.F.R. § 4.20; Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments); see also 38 C.F.R. § 4.27 (discussing use of diagnostic code numbers).  The RO assigned a noncompensable rating under this diagnostic code.  See 38 C.F.R. § 4.31 (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable rating are not met).  

The Veteran testified in October 2010 that he did not have any physical deformity of the penis and VA and private treatment records contain no medical evidence of penile deformity, removal of the glans penis, or other pathology of the penis or testis.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7522 or any other diagnostic code pertaining to pathology of the male genitalia.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7527.  Accordingly, the criteria for a compensable rating for erectile dysfunction are not met at any point during the pendency of this claim, thus obviating consideration of staged ratings.  

In summary, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply and entitlement to an initial compensable rating for erectile dysfunction is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Other Considerations

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The U. S. Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, though, the Board finds that the rating criteria contemplate the Veteran's hypothyroidism and erectile dysfunction.  His disabilities require medication and have resulted in symptoms of fatigue, constipation, and loss of erectile power; in fact, as already explained, he is also in receipt of SMC at the statutory rate for loss of use of a creative organ.  The manifestations of the disabilities are contemplated in the rating criteria and the rating criteria, therefore, are adequate to evaluate the severity of the Veteran's hypothyroidism and erectile dysfunction, including in terms of its consequent effects.  As the service-connected conditions are contemplated by the rating criteria, referral for consideration of an extraschedular rating is unwarranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all of the symptoms of the service-connected disability.  Id.

The Veteran is already in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU), and therefore, the Board need not address whether a claim for a TDIU has been raised explicitly or implicitly as part and parcel of the current increased-rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that entitlement to a TDIU is an element of all claims for a higher rating.); see also Jackson v. Shinseki, 587 F.3d 1106 (2009).


Service Connection for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that service connection is warranted for neurological impairment of the bilateral lower extremities as it is a result of his radiation treatment for Hodgkin's lymphoma.  He testified in October 2010 that he experiences intermittent burning sensations in all his extremities.  In deciding this claim, the Board must address all potential theories of entitlement, so long as they are reasonably raised by the record, irrespective of whether they are expressly raised by the appellant-claimant.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct, presumptive, and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes and can be lost forever if not addressed).  In this regard, the Board notes that the Veteran had active duty service in the Republic of Vietnam and will therefore address whether any currently present neurological impairment is causally related to his exposure to any herbicide agents.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted a secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  But compensation in this circumstance is limited to the degree of disability over and above that existing prior to the aggravation.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board will first address whether service connection is warranted on a secondary basis under 38 C.F.R. § 3.310(a) or (b) (2015).  The record establishes the presence of current neurological impairment of the bilateral lower extremities.  In March 2016, the Veteran was diagnosed with neurogenic claudication of the lower extremities.  So there is no disputing the Veteran has the claimed condition.  But there still has to be attribution of this condition to his military service or secondarily by way of a service-connected disability - in particular his Hodgkin's lymphoma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As noted above, the Veteran contends that he incurred peripheral neuropathy of the lower extremities as a side effect of his radiation and chemotherapy treatment for Hodgkin's lymphoma.  In support of this contention, he points to the records of his treatment dating from the 1970s.  These records establish that the Veteran began radiation and chemotherapy for Hodgkin's lymphoma in March 1977.  Soon thereafter, he developed severe weakness in his feet progressing to a complete elimination of the tendon reflexes and significantly reduced muscle strength in the upper and lower extremities.  He was diagnosed with Vincristine-induced cranial neuropathy and the chemotherapy agent, Vincristine, was eliminated from his treatment regime.  During the Veteran's second round of the chemotherapy in November 1977, he reported some improvement in his neurologic symptoms following the medication change.  In December 1978, a year and a half after his treatment, neuropathy was not identified as remaining side effect.  In December 1979, the Veteran's only complaint related to the lower extremities was persistent muscle cramps.  

Although the medical evidence dating from the 1970s establishes that the Veteran developed some peripheral neuropathy of the lower extremities due to his chemotherapy for Hodgkin's lymphoma, the evidence of record establishes that this condition was acute and resolved after the Veteran's treatment ceased.  The Veteran reported the improvement of symptoms in November 1977 and aside from some muscle cramps, no other abnormalities were identified with respect to the lower extremities during a follow-up examination in December 1979.  There are no complaints or findings related to neurological impairment of the lower extremities until June 2006, almost 30 years after the Veteran's chemotherapy treatment, when he complained of tingling and burning in his hands and feet and occasional muscle cramps to his VA health care provider.  He was diagnosed with peripheral neuropathy, but the Board observes this diagnosis was rendered based solely on the Veteran's reports of symptoms without any accompanying physical examination.  Neurological examination of the lower extremities was normal during a June 2003 VA Agent Orange examination, a January 2007 VA neurology consultation, and upon VA examination in March 2007.  Moreover, the March 2007 VA examiner specifically found that the Veteran had no signs or symptoms of peripheral neuropathy in the lower extremities.  It was not until March 2016 when the Veteran was diagnosed with neurogenic claudication of the legs due to lumbar spinal stenosis, that a chronic neurological disability of the lower extremities was demonstrated.  

The Board therefore finds that the weight of the evidence establishes that the Veteran's neurological impairment of the lower extremities is due to nonservice-connected lumbar spine stenosis and is not a residual of chemotherapy treatment for Hodgkin's lymphoma in the 1970s.  The Board notes that the Veteran developed acute peripheral neuropathy of the lower extremities while receiving chemotherapy, this condition resolved after the cessation of treatment.  The Veteran has not submitted any competent medical evidence that his current neurological impairment of the lower extremities is caused or aggravated by the service-connected Hodgkin's lymphoma and its past treatment.  In fact, all the competent medical evidence of record, including the normal neurological findings in June 2003, January 2007, and March 2007, as well as the opinion of the Veteran's VAMC spinal physician in March 2016, establish that he developed neurogenic claudication of the lower extremities due to lumbar spinal stenosis decades after his chemotherapy treatment.  

The Board has considered the Veteran's lay statements that his current neurological impairment of the lower extremities is caused or aggravated by the service-connected Hodgkin's lymphoma disability.  However, as a layman, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board realizes he is competent to report observable symptoms, such as the onset of burning and tingling in his legs, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence - including in terms of its purported association with his service-connected disability, such as by way of past chemotherapy treatment.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board therefore concludes that service connection is not warranted for the claimed disability on a secondary basis. 

The Board will now turn to whether service connection is warranted alternatively on a direct basis due to active duty service, to include as due to herbicide exposure, Service records establish the Veteran was present in Vietnam during active duty and his exposure to herbicides is presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.   An in-service injury is therefore present.  

Service connection is available for some disabilities as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (amended effective September 6, 2013).  As discussed above, the medical and lay evidence in this case establishes that the Veteran's chronic neurological impairment of the legs did not have its onset until many decades after his separation from military service.  Therefore, presumptive service connection as a disease associated with herbicide exposure is not appropriate.  However, the Board will address whether service connection is warranted for the claimed disability as due to herbicide exposure on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Insofar as the Veteran claims his neurological impairment of the lower extremities is due directly to service, there is no competent evidence of a link between the Veteran's current disability and service, to include herbicide exposure.  Service treatment records are completely negative for any evidence of complaints or treatment related to the lower extremities and the Veteran's lower extremities and neurological system were normal at the April 1971 examination for separation.  Post-service treatment records do not document any complaints of neuropathy until 1977 when the Veteran received chemotherapy for Hodgkin's lymphoma.  As discussed above, this peripheral neuropathy resolved shortly after the Veteran's treatment ceased and additional neurological impairment of the lower extremities was not identified until decades later in conjunction with nonservice-connected lumbar spine disease.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's neurological impairment of the lower extremities and herbicide exposure during active duty.  The Veteran has also not reported a continuity of symptoms since active duty.  

In conclusion, the Board finds that service connection for neurological impairment of the lower extremities is not warranted as directly related to service, as presumptively related, or as secondary to his service-connected Hodgkin's lymphoma.  The claim resultantly must be denied since the preponderance of the evidence is unfavorable.


ORDER

Entitlement to a rating higher than 10 percent for hypothyroidism is denied. 

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to service connection for neurological impairment of the bilateral lower extremities, claimed as peripheral neuropathy, to include as secondary to service-connected Hodgkin's lymphoma, is denied.


REMAND

The Board finds that additional development is necessary with respect to the remaining claims on appeal.  Specifically, the Veteran should be provided VA examinations to determine the nature, severity, and etiology of the disabilities.

First, a VA examination is necessary to determine the nature and extent of the impairment associated with the service-connected left arm brachial plexopathy, to include whether the Veteran also demonstrates a separate and distinct peripheral neuropathy of the upper extremities.  The left arm brachial plexus was last examined by VA in January 2009 and treatment records indicate some worsening of the disability since that time; the Veteran underwent a left total shoulder arthroplasty in April 2015 due to increasing pain, muscle atrophy, and loss of motion.  Additionally, although a VA examiner concluded in March 2007 that the Veteran did not have any peripheral neuropathy of the upper extremities, VA treatment records dated in July 2010 and February 2015 indicate possible upper extremity nerve dysfunction.   

A VA examination is also required to determine the nature and etiology of the Veteran's claimed hemorrhoids.  Historically, the Veteran developed hemorrhoids in 1977 and 1978 while receiving radiation and chemotherapy for Hodgkin's lymphoma.  Hemorrhoids were also present during a June 2005 Agent Orange examination at the Fresno VAMC and in April 2005 during an examination with his private physician.  There is no further medical evidence of hemorrhoids, but the Veteran testified in October 2010 that he used over-the-counter treatments for recurring internal hemorrhoids.  In August 2016, he also reported to his VA primary care physician that he was bothered by constipation and accompanying frequent hemorrhoids.  

Finally, the Board finds that a VA examination is necessary to determine whether the Veteran manifests complications from any residuals associated with the service-connected splenectomy.  The Veteran's spleen was removed in April 1977 as a result of his Hodgkin's lymphoma.  He is currently in receipt of a 20 percent evaluation for the splenectomy under 38 C.F.R. § 4.117, Diagnostic Code 7706.  This is the maximum evaluation possible under this diagnostic code; however, a note following the rating criteria provides that complications associated with the splenectomy, such as systemic infections with encapsulated bacteria, are rated separately from the 20 percent evaluation assigned for the loss of the spleen.  The Veteran's VA medical records show that he has required treatment with antibiotics on several occasions due to an increased risk of infection associated with the splenectomy.  He takes antibiotics prior to dental treatment because of a past history of bacteremia after a dental procedure in the 1980s, and in April 2015 and March 2016, the Veteran developed pneumonia and a viral upper respiratory infection following shoulder replacement surgeries.  The Veteran was also seen on multiple occasions throughout the claims period for upper respiratory infections and pneumonia.  These instances of infection are documented in the claims file, but additional information is necessary to establish whether they are associated with the Veteran's service-connected splenectomy or are instead manifestations of a nonservice-connected condition such as asthma or chronic obstructive pulmonary disorder (COPD). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the current severity of his left arm brachial plexopathy and any currently present upper extremity peripheral neuropathy.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed.  The examiner should consider whether nerve conduction studies are necessary in this case to determine the nature and extent of any neurological impairment of the upper extremities.  After physically examining the Veteran and reviewing the claims file, the examiner should then determine the following: 

a)  The range of motion of the bilateral shoulders in degrees.  The shoulder joints must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must also report the range of motion of the bilateral shoulders following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

b)  Whether and to what degree any reported flare-ups of left shoulder symptomatology result in additional functional impairment, including additional limitation of motion.

c)  Whether there is ankylosis of the left shoulder, or  impairment of the humerus to include fibrous union, nonunion, or loss of head.

d)  The examiner shoulder also determine whether the Veteran manifests any neurological impairment of the upper extremities and whether it is associated with the service-connected left brachial plexopathy and/or a separate peripheral nerve process.  If any neurological impairment is identified, the examiner should determine the specific nerve affected and whether it results in complete paralysis or incomplete paralysis that most nearly approximates mild, moderate, or severe.  

e)  If the Veteran experiences neurological impairment of the upper extremities that is separate and distinct from the service-connected left brachial plexopathy, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the Veteran's service-connected Hodgkin's lymphoma and radiation treatment in the 1970s.  

The complete bases for all medical opinions must be provided.  The examiner must address the aggravation aspect of the claim for service connection for peripheral neuropathy on a secondary basis. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any hemorrhoid disability.  The claims file must be made available to and reviewed by the examiner.

Based on a review of the claims file, the Veteran's statements, and the physical examination, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present hemorrhoid disability is caused or aggravated by the service-connected Hodgkin's lymphoma or hypothyroidism.  

The Veteran contends that he developed chronic hemorrhoids in the 1970s while undergoing radiation and chemotherapy treatment for Hodgkin's lymphoma and the hemorrhoids have recurred since that time.  He also contends that his hemorrhoids are associated with service-connected hypothyroidism as they accompany bouts of constipation.  

The complete bases for all medical opinions must be provided.  The examiner must address the aggravation aspect of the claim for service connection for peripheral neuropathy on a secondary basis. 

3.  Schedule the Veteran for a VA examination to determine the nature and current severity of any complications associated with the service-connected splenectomy.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed. After physically examining the Veteran and reviewing the claims file, the examiner should then determine whether the Veteran manifests any complications from the service-connected splenectomy, to include systemic infections with encapsulated bacteria and/or chronic respiratory infections. 

The complete bases for all medical opinions must be provided.  

4.  Ensure the examination reports respond to the questions asked and comply with the directives of this additional remand, including in terms of addressing the lay contentions of the Veteran.

5.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them the opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


